IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

AVERY L. WOODS, TRUSTEE OF             )
THE AVERY L. WOODS TRUST,              )
                                       )
               Plaintiff,              )
                                       )
       v.                              )   C.A. No. 2020-0153-JTL
                                       )
SAHARA ENTERPRISES, INC.,              )
                                       )
               Defendant.              )

                            MEMORANDUM OPINION

                            Date Submitted: May 21, 2020
                             Date Decided: July 22, 2020

Paul J. Lockwood, Bonnie W. David, SKADDEN, ARPS, SLATE, MEAGHER & FLOM
LLP, Wilmington, Delaware; Charles F. Smith, SKADDEN, ARPS, SLATE, MEAGHER
& FLOM LLP, Chicago, Illinois; Attorneys for Plaintiff.

Ashley R. Altschuler, Harrison S. Carpenter, MCDERMOTT WILL & EMERY LLP,
Wilmington, Delaware; Attorneys for Defendant.

LASTER, V.C.
       Defendant Sahara Enterprises, Inc. (the “Company”) operates as a privately held

investment fund. Plaintiff Avery L. Woods is the trustee of the Avery L. Woods Trust (the

“Trust”), which owns 278 shares of the Company’s common stock.

       In recent years, the Company’s investments have consistently underperformed

broad market indices. Woods became concerned that the Company was paying its officers

and directors, paying highly compensated fund managers, and paying professional

consultants to help select the fund managers, yet achieving subpar results.

       Woods wanted to understand the value of her shares. She also wanted to investigate

whether the Company’s underperformance was due to mismanagement or a lack of

oversight.

       Woods served a demand for books and records under Section 220 of the Delaware

General Corporation Law. The Company provided Woods with a list of its stockholders

and a copy of its bylaws. The Company otherwise refused her request, contending that she

lacked a proper purpose. Alternatively, the Company argued that the scope of her demand

was overly broad. After further negotiations, the Company provided Woods with a

summary of the director’s fees received by the individuals who served on the boards of

directors of the Company and its sister entity, SMCO, Inc. The Company refused to provide

any other information.

       Woods brought this action to enforce her statutory inspection rights. Woods proved

that she has proper purposes to conduct an inspection, and she established her right to

inspect certain categories of documents.
                           I.      FACTUAL BACKGROUND

       The case was tried on a paper record comprising 122 exhibits. The following facts

were proven by a preponderance of the evidence.1

A.     The Company

       The Company is a privately held Delaware corporation with its headquarters in

Chicago, Illinois. It operates as a closed-end investment fund for the descendants of Frank

H. Woods. See JX 24. The Company has fifty-six stockholders, all of whom are members

of the Woods family. JX 4 at ’14650.

       The Company does not directly own any investments. It is a holding company that

owns a 99% member interest in Sahara Investments, LLC, which in turn holds various

securities. JX 23 at ’578. SMCO is the managing member of Sahara Investments and the

holder of its remaining member interest. Id.

       The current three-entity structure is traceable to a reorganization completed in 2001.

Before the reorganization, SMCO and Sahara Investments did not exist. The Company

owned its investments directly or through wholly owned subsidiaries. See JX 23.

       The reorganization was designed to achieve tax benefits by separating the ownership

of the Company’s investments from the management, administrative, and investment

functions. JX 23; JX 24 at ’586. To achieve that goal, the Company formed SMCO and




       1
        Citations in the form “Tr.” refer to the trial transcript. Citations in the form “JX —
at —” refer to trial exhibits; page citations refer to the last three digits of the control or JX
number.

                                               2
Sahara Investments as wholly owned subsidiaries. JX 23 at ’578; JX 24 at ’586. The

Company transferred its employees and management functions to SMCO and its assets to

Sahara Investments. JX 24 at ’586. The Company then distributed all of its shares in SMCO

to the stockholders of the Company, making SMCO a “sister company,” rather than a

subsidiary. Id.

       There is no ready market for the Company’s shares. Transfer is also restricted by

provisions in stockholder agreements to which Woods and other stockholders are parties.

See Tr. 97.

       As a small, privately held corporation, the Company is not obligated to make

disclosures under the federal securities laws. Each year, the Company nevertheless

provides its stockholders with an annual report that includes audited financial statements.

See, e.g., JX 16; JX 22; JX 25. The Company also hosts an annual meeting of stockholders

and provides the stockholders with presentations on the Company’s performance. See, e.g.,

JX 14; JX 15; JX 17; JX 18.

       The presentations and annual reports provide information about the Company and

SMCO on a consolidated basis. The materials treat the two entities as a single company.

B.     Woods Becomes Concerned About Her Investment.

       The Trust is a revocable trust settled under the laws of the State of Florida. JX 1 at

’002, ’027. The Trust is the record owner of 278 shares of Company common stock. JX 4

at ’149. Woods is the trustee of the Trust.

       Over the past several years, Woods became concerned about the Trust’s investment

in the Company. The Company has six portfolios, categorized as “Domestic Equity,”

                                              3
“Developed International Equity,” “Emerging Markets Equity,” “Marketable Alternative

Assets,” “Non-Marketable Alternative Assets,” and “Cash and Fixed Income.” JX 15 at

’227. The limited information provided by the Company suggests that its portfolios have

underperformed broad market indices. For instance, the Company’s 2018 annual report

noted that the Company’s “total return in 2018 was . . . -20 basis points (bp) behind the

S&P 500 Index,” its “domestic equity return of -9.36% was -498 bp behind the S&P 500

Index,” its “program of hedge funds produced a negative return that fell short of long-term

expectations,” and its “debt was a drag on overall performance in 2018 as loan interest cost

exceeded the overall portfolio return.” JX 16 at ’275–76. The presentation that Company

management gave during the same year indicated that the Company had underperformed

the S&P 500 over a one-year, three-year, five-year, and ten-year period. JX 18 at ’368.

       In 2018, the Company paid seven outside investment managers to manage its

“Domestic Equity” portfolio. JX 16 at ’276. The Company paid multiple outside

investment managers to manage its other portfolios as well. Id. at ’276–78.

       The Company pays compensation to directors, officers, and employees to manage

the managers who manage its investment portfolios. See JX 23 at ’579. The Company

represented in this action that SMCO employs between thirty and fifty people. See JX 23;

Tr. 96. The Company also hires consultants to help identify and select portfolio managers.

See Tr. 110. Woods views these arrangement as forcing the Company to pay fees on top of

fees on top of compensation. See Tr. 109. Woods believes that Sahara stockholders could

achieve better results at a lower cost by investing in index funds. See JX 18 at ’368; Tr. 15.



                                              4
       The Company has not provided information about its investment strategies, director

and officer compensation, or related-party transactions. See, e.g., JX 16; JX 18.

Stockholders have been left in the dark, without any information about the potential reasons

for the Company’s poor performance.

C.     The Section 220 Demand

       On August 8, 2019, acting on behalf of the Trust, Woods sent the Company a

demand for books and records. See JX 2 (the “Demand”). The Demand identified three

purposes for the inspection:

       (1) to obtain names and addresses of Company stockholders to enable [the
       Trust] to communicate with its fellow Company stockholders on matters
       relating to their mutual interests as stockholders,

       (2) to ascertain the value of its interests in the Company, which is privately
       held and about which public information is therefore unavailable, and

       (3) to monitor the directors and officers of the Company to ensure that they
       act in compliance with their fiduciary duties and have not engaged in any
       undisclosed self-dealing.
Id. at ’199–’200 (formatting added). The Demand asked for twelve categories of

information. Id. at ’198–99. The specific requests appear and are addressed in the Legal

Analysis. See infra Part II.B.

       The Company agreed to provide Woods with the “names and addresses of the

Company’s current record stockholders” and “a copy of the current Bylaws of the

Company.” JX 4 at ’143. The Company otherwise rejected the Demand.

       In October 2019, Woods asked the Company to reconsider its rejection of the

Demand and produce additional books and records. In December, “as a gesture of good

will,” the Company provided Woods with “a confidential summary of its directors’
                                             5
compensation for the last five annual terms.” JX 6 at ’177. The Company otherwise

reiterated its rejection of the Demand.

D.     This Litigation

       On March 2, 2020, Woods filed this action. The Company answered and raised

seven affirmative defenses. Dkt. 7. The first affirmative defense stated, “Plaintiff’s

Complaint should be dismissed as moot because Sahara is a non-operating holding

company that lacks many of the ‘books and records’ sought by Plaintiff.” Id. at 19. It is not

clear how lacking many documents would render the action “moot.” Regardless, that was

the Company’s position.

       On April 3, 2020, the parties had a call to discuss the answer, including the first

affirmative defense. JX 7; see also Dkt. 10 at 34. The Company represented that it could

not access many of the books and records sought in the Demand because they were held

by SMCO. The Company took the position that it had no right, contractual or otherwise, to

obtain books and records held by SMCO. See Dkt. 10 at 3.

       By letter dated April 21, 2020, the Company raised its “mootness” defense with the

Court, asking to defer trial and arguing that Woods should serve a separate demand on

SMCO. Dkt. 10. The Company represented as follows:

       As plaintiff has known (for years), SMCO -- not [the Company] -- makes the
       investment management decisions for [Investments]. SMCO also hires all
       personnel responsible for operating the investment business. [The Company]
       is a holding company, including its ~99% ownership interest in [Sahara
       Investments]. . . . Thus, Ms. Woods’s demand to investigate alleged
       mismanagement in connection with the “investment business” and to value
       her shares should have been directed to SMCO, not [the Company].



                                             6
Id. at 23 (emphasis in original). The Company represented that “SMCO is a separate legal

entity not controlled by [the Company], with its own board, corporate formalities and

governance documents. Accordingly, [the Company] is not able to agree to produce

SMCO’s documents in a Section 220 action, as that decision belongs only to SMCO.” Id.

at 5.

        A trial on a paper record took place on May 21, 2020. At trial, the Company stood

by its position that it might not have any responsive documents. Tr. 9697, 123.

                               II.     LEGAL ANALYSIS

        Section 220(b) of the Delaware General Corporation Law grants “[a]ny

stockholder” the right “to inspect for any proper purpose . . . [t]he corporation’s stock

ledger, a list of its stockholders, and its other books and records . . . .” 8 Del. C. § 220(b).

“Section 220 is now recognized as ‘an important part of the corporate governance

landscape.’” Seinfeld v. Verizon Commc’ns, Inc., 909 A.2d 117, 120 (Del. 2006) (quoting

Sec. First Corp. v. U.S. Die Casting & Dev. Co., 687 A.2d 563, 571 (Del. 1997)).

        To obtain books and records under Section 220(b), the plaintiff must establish by a

preponderance of the evidence (i) its status as a stockholder, (ii) compliance with the

statutory requirements for making a demand, and (iii) a proper purpose for conducting the

inspection. Cent. Laborers Pension Fund v. News Corp., 45 A.3d 139, 144 (Del. 2012).

After meeting these requirements, the plaintiff must demonstrate by a preponderance of the

evidence that “each category of books and records is essential to accomplishment of the

stockholder’s articulated purpose for the inspection.” Thomas & Betts Corp. v. Leviton



                                               7
Mfg. Co., 681 A.2d 1026, 1035 (Del. 1996). The disputed issues in this case are whether

the Trust has a proper purpose and the scope of the inspection.

A.     The Trust’s Purposes

       “The paramount factor in determining whether a stockholder is entitled to inspection

of corporate books and records is the propriety of the stockholder’s purpose in seeking such

inspection.” CM & M Gp., Inc. v. Carroll, 453 A.2d 788, 792 (Del. 1982). In the language

of the statute, “[a] proper purpose shall mean a purpose reasonably related to such person’s

interest as a stockholder.” 8 Del. C. § 220(b).

       “There is no shortage of proper purposes under Delaware law . . . .” Melzer v. CNET

Networks, Inc., 934 A.2d 912, 917 (Del. Ch. 2007). Prior cases have recognized that a

stockholder can state a proper purpose by seeking

      to investigate allegedly improper transactions or mismanagement;

      to clarify an unexplained discrepancy in the corporation’s financial statements
       regarding assets;

      to investigate the possibility of an improper transfer of assets out of the corporation;

      to ascertain the value of his stock;

      to aid litigation he has instituted and to contact other stockholders regarding
       litigation and invite their association with him in the case;

      “[t]o inform fellow shareholders of one’s view concerning the wisdom or fairness,
       from the point of view of the shareholders, of a proposed recapitalization and to
       encourage fellow shareholders to seek appraisal”;

      “to discuss corporate finances and management’s inadequacies, and then, depending
       on the responses, determine stockholder sentiment for either a change in
       management or a sale pursuant to a tender offer”;

      to inquire into the independence, good faith, and due care of a special committee
       formed to consider a demand to institute derivative litigation;

                                              8
      to communicate with other stockholders regarding a tender offer;

      to communicate with other stockholders in order to effectuate changes in
       management policies;

      to investigate the stockholder’s possible entitlement to oversubscription privileges
       in connection with a rights offering;

      to determine an individual’s suitability to serve as a director;

      to obtain names and addresses of stockholders for a contemplated proxy solicitation;
       or

      to obtain particularized facts needed to adequately allege demand futility after the
       corporation has admitted engaging in backdating stock options.

City of Westland Police & Fire Ret. Sys. v. Axcelis Techs., Inc., 1 A.3d 281, 289 n.30 (Del.

2010) (emphasis omitted, formatting altered to add bullets, and internal footnotes omitted)

(quoting Edward P. Welch et al., Folk on the Delaware General Corporation Law,

Fundamentals § 220.6.3, at GCL-VII-202 to -206 (2009 ed.)).

              Valuing The Trust’s Shares

       The most straightforward purpose in the Demand is “to ascertain the value of [the

Trust’s] interests in the Company.” JX 2 at ’199. Woods has established that she holds this

purpose and is entitled to an inspection.

       “Valuation of a stockholder’s investment in a corporation, particularly where the

corporation is privately held, has long been recognized as a proper purpose under 8 Del. C.

§ 220.”2



       2
         Thomas & Betts Corp. v. Leviton Mfg. Co., 685 A.2d 702, 713 (Del. Ch. 1995),
aff’d, 681 A.2d 1026 (Del. 1996); see also CM & M Gp., 453 A.2d at 792 (“[T]he valuation
of one’s shares is a proper purpose for the inspection of corporate books and records.”);

                                              9
       Because they do not receive the mandated, periodic disclosures associated
       with a publicly held corporation, minority shareholders in a privately held
       corporation face certain unique risks. Such shareholders may, therefore, have
       a legitimate need to inspect the corporation’s books and records to value their
       investment, in order to decide whether to buy additional shares, sell their
       shares, or take some other action to protect their investment.

Thomas & Betts, 685 A.2d at 713. The Court of Chancery “has recognized on several

occasions that because of the absence of a publicly traded market, a shareholder in a closely

held corporation has no ability to value his or her shares, yet would need to make an initial

valuation, if only to determine whether the shares are marketable, and if so, at what price.”3

       Here, the Trust is a stockholder of the Company, which is privately held. Woods

seeks books and records, in part, so that she “can ascertain the value of [the Trust’s]

interests in the Company.” Dkt. 13 at 3. That is a valid purpose.




Quantum Tech. P’rs IV, L.P. v. Ploom, Inc., 2014 WL 2156622, at *8 (Del. Ch. May 14,
2014) (“It is settled law that the valuation of one’s shares is a valid purpose to inspect books
and records.”); Madison Ave. Inv. P’rs, LLC v. Am. First Real Estate Inv. P’rs, L.P., 806
A.2d 165, 174 (Del. Ch. 2002) (“It is settled law in Delaware that valuation of one’s shares
is a proper purpose for the inspection of corporate books and records.” (internal quotation
marks omitted)).
       3
Id. at 713 n.10 (collecting authorities); see also Bosse v. WorldWebDex Corp.,
2009 WL 2425718, at *1 (Del. Ch. July 30, 2009) (noting that a stockholder’s purpose of
“determining the value of his stock” is “a clearly proper purpose when, as here, a
company’s stock is not publicly listed or otherwise traded in a market where valuation
determinations can be readily made”); Macklowe v. Planet Hollywood, Inc., 1994 WL
560804, at *4 (Del. Ch. Sept. 29, 1994) (“When a minority shareholder in a closely held
corporation whose stock is not publicly traded needs to value his or her shares in order to
decide whether to sell them, normally the only way to accomplish that is by examining the
appropriate corporate books and records.”).

                                              10
       In response, the Company argues that Woods failed to prove “that she actually has

an intent to use the requested books and records” to value her shares. Dkt. 14 at 25

(emphasis in original). The Company maintains that a “mere incantation of an accepted

‘valuation’ purpose in a private corporation is [not] sufficient.” Dkt. 23 at 14. According

to the Company, a stockholder must demonstrate “why she needs to value shares.” Dkt. 14

at 3 (emphasis added). The Company argues that Woods had to point to some reason for

valuing her shares, such as evidence that she has a desire “to sell her shares, buy out another

family member, personal estate planning, apply for credit, make an offer to purchase the

Company, or none of the above.” Id. at 25.

       The Company’s position is contrary to Delaware law. It would require that a

stockholder establish both a proper purpose (valuing shares) and an end use for the

resulting valuation. Delaware law does not require that a stockholder establish both a

purpose for seeking an inspection and an end to which the fruits of the inspection will be

put. Cf. Lebanon Cty. Emps.’ Ret. Fund v. AmerisourceBergen Corp., 2020 WL 132752,

at *11–14 (Del. Ch. Jan. 13, 2020). It is sufficient under Delaware law that a stockholder

has a proper purpose reasonable related to its interests as a stockholder, such as valuing its

shares. See 8 Del. C. § 220(b).

       Delaware precedent explicitly rejects the Company’s position. A plaintiff’s purpose

“to value her shares” in the company “is clearly related to her interest as a stockholder of

[the company], and is therefore legally proper under 8 Del. C. § 220(b).” Macklowe, 1994
WL 560804, at *4 (citing CM & M Gp., 453 A.2d at 79293; Radwick Pty., Ltd. v. Med.,

Inc., 1984 WL 8264 (Del. Ch. Nov. 7, 1984)). “There is no requirement that [a stockholder]
                                              11
must, in addition [to stating a valuation purpose], have taken concrete steps to sell her

shares in order to rely upon that purpose as a basis for seeking inspection under § 220.” Id.

       Instead, once a stockholder has identified a proper purpose, such as valuing shares,

the burden shifts to the corporation to prove that the stockholder’s avowed purpose is not

her actual purpose and that her actual purpose for conducting the inspection is improper.

See Pershing Square, L.P. v. Ceridian Corp., 923 A.2d 810, 817 (Del. Ch. 2007). “This

showing is not made where a secondary improper purpose exists. Instead, in order to

succeed, the defendant must prove that the plaintiff pursued its claim under false pretenses,

and its primary purpose is indeed improper. Such a showing is fact intensive and difficult

to establish.” Id.

       The Company relies on two cases to support its contention that a stockholder must

identify an end use for the valuation. Both involved efforts by a corporation to prove that

a stockholder had an improper purpose.

       The first is Radwick, where the stockholder was an Australian-based investment

firm that had acquired a significant stake in a privately held medical company. See 1984

WL 8264, at *1. The investor “became concerned about the dilution of its holdings as a

result of private placements.” Id. The investor also became concerned that the company

was undertaking a major expansion in Australia without consulting with the investor or

taking advantage of its expertise. Id. The investor sought books and records to value its

shares. Id. at *2. The company contended that the investor’s purpose was pretextual and

that the investor was merely trying to harass the company. Id. at *3. In support of this



                                             12
argument, the company pointed out that the investor admitted that it had not yet decided

whether to buy or sell its shares and might decide to do nothing. Id.

       The court held that the investor’s valuation purpose was bona fide, explaining, “It

is settled law in Delaware that valuation of one’s shares is a proper purpose for the

inspection of corporate books and records. Furthermore, once a proper purpose is

established, any secondary purpose or ulterior motive is irrelevant.” Id. at *2 (citations

omitted). The court concluded that, “as stated in its demand letter, [the plaintiff sought] the

enumerated books and records in order to value its stock.” Id. at *3. The court observed

that the investor’s open-mindedness toward what to do with its shares was “only a

reflection of the business realities of any possible transaction where the party is not forced

to accept the deal regardless of its terms.” Id.

       The Radwick decision does not suggest that a stockholder must have a sincerely held

valuation purpose and also show some external reason for needing a valuation. The

Radwick decision instead demonstrates that a stockholder only needs a sincerely held

valuation purpose.

       The second case is Helmsman Management Services., Inc. v. A & S Consultants,

Inc., 525 A.2d 160 (Del. Ch. 1987). There, the stockholder had invested in a privately held

corporation as part of a business deal that also included a license agreement, which the

court labeled the “1983 Agreement.” Id. at 161. When the stockholder sought books and

records to value its shares, the corporation maintained that the stockholder did not have a

proper purpose, claiming that the stockholder “seeks to gather evidence to support a

potential claim to recover monies under the 1983 Agreement.” Id. at 164. There was some

                                              13
evidence to support this possibility, and the court expressed concern that the stockholder’s

valuation purpose “is, at the present time, somewhat academic.” Id. at 165. In that context,

the court observed that it was “not sufficient for [the stockholder] merely to assert that it

would like to value [its] stock. Without a showing of a present need for such a valuation, a

mere statement of that purpose, though valid in law, might not be bona fide in fact.” Id.

       After reviewing the evidence, the Helmsman court concluded that the stockholder’s

valuation purpose was bona fide, even though the stockholder had “made no decision to

dispose of [its] stock, [had] taken no steps to market that stock, and [had] no potential buyer

for it.” Id. In accepting the stockholder’s valuation purpose, the court relied on the

circumstances that typically confront a stockholder in a small, privately held company:

       There is a very limited market for [the] stock; indeed, given the corporation’s
       right of first refusal, the only potential buyer may be [the corporation itself].
       For that reason, [the stockholder] must necessarily resort to [the
       corporation’s] books and records to establish a value as a predicate for
       deciding whether its stockholdings are marketable and, if so, on what terms.
       Those considerations, plus [the stockholder’s] interest in extricating itself
       from a minority stockholder position in a corporation with which it is no
       longer in a friendly relationship, persuade me that [the stockholder’s]
       valuation purpose is valid in fact as well as in law.

Id. Like Radwick, Helmsman did not hold that stockholder must demonstrate a need to

value her shares to satisfy her burden under Section 220. The Helmsman decision instead

reflects the settled proposition of law that a valuation purpose must be bona fide.

       As Radwick and Helmsman show, Section 220 does not require a stockholder to say

why it seeks to value its shares. But this does not make the stockholder’s intentions

irrelevant. If a defendant argues that a stockholder has an improper purpose and has

evidence to support its assertion, then a stockholder can point to how it plans to use the

                                              14
valuation as evidence that its claimed purpose is its actual purpose. If a stockholder cannot

identify a credible potential end use, then the court may infer that the stockholder’s stated

purpose is not its actual purpose. See Marathon P’rs, L.P. v. M & F Worldwide Corp., 2004

WL 1728604, at *8 (Del. Ch. July 30, 2004). Or, as in Radwick, Helmsman, and other

cases, the court may credit the stockholder’s valuation purpose. See Kortüm v. Webasto

Sunroofs, Inc., 769 A.2d 113, 123 (Del. Ch. 2000) (holding that the fact that the plaintiff

“has not yet decided whether (or not) to purchase or sell, [does] not—alone and without

more—defeat the factual bona fides of its valuation purpose”).

       In the Demand, Woods averred that she wanted “to ascertain the value of [the

Trust’s] interests in the Company.” JX 2 at ’199. She did not describe what she might do

with the valuation, but that is not required. She later indicated that she may sell her shares.

Dkt. 13 at 28, 34. The circumstances she faces as a minority stockholder in a private

company that is underperforming render her verified assertion that she wishes to value her

shares more than sufficient.

       The Company failed to prove that valuing the Trust’s shares was not Woods’ actual

purpose and that she in fact has some ulterior and improper purpose. The Company offered

no evidence on this point. The Company chose not to depose Woods, and it did not point

to any documents or circumstances that suggest an improper motive. See Tr. 22, 6162.

The Company only offered suspicions based on its professed inability to understand why

Woods might want books and records. See Tr. 57, 63, 91. Wondering why a stockholder

might want to value her shares, particularly when the stockholder has offered credible

reasons, is not enough to carry the Company’s burden.
                                              15
       Woods established that she has a proper purpose in seeking to value her shares. She

is entitled to inspect books and records in support of that purpose.

              Investigating Wrongdoing Or Mismanagement

       The Demand also cites a desire “to monitor the directors and officers of the

Company to ensure that they act in compliance with their fiduciary duties and have not

engaged in any undisclosed self-dealing.” JX 2 at ’199. In framing Woods’ purpose in this

fashion, the Demand departed from the more customary verbiage of “investigating

wrongdoing or mismanagement.” Based on Woods’ briefing and arguments at trial, this

decision construes her framing as synonymous with the customary version.

       “It is well established that a stockholder’s desire to investigate wrongdoing or

mismanagement is a ‘proper purpose.’” Seinfeld, 909 A.2d at 121.

       One of the most traditional proper purposes for a § 220 demand is the
       investigation of possible wrongdoing by management. When a stockholder
       has made a colorable showing of potential wrongdoing, inspecting the
       company’s books and records can help the stockholder to ferret out whether
       that wrongdoing is real and then possibly file a lawsuit if appropriate.

KT4 P’rs v. Palantir Techs. Inc., 203 A.3d 738, 758 (Del. 2019).

       To obtain books and records to investigate corporate wrongdoing, a stockholder

must “show, by a preponderance of the evidence, a credible basis from which the Court of

Chancery can infer there is possible mismanagement that would warrant further

investigation . . . .” Seinfeld, 909 A.2d at 123. The stockholder need only establish by a

preponderance of the evidence that there is a credible basis from which the court can infer




                                             16
a possibility of wrongdoing. “A stockholder is not required to prove by a preponderance of

the evidence that [wrongdoing] and mismanagement are actually occurring.”4

       The “credible basis” standard is “the lowest possible burden of proof.” Seinfeld, 909

A.2d at 123. A plaintiff may meet it by making “a credible showing, through documents,

logic, testimony or otherwise, that there are legitimate issues of wrongdoing.” Id.; accord

Sec. First, 687 A.2d at 568. The plaintiff may rely on circumstantial evidence. Wal-Mart

Stores, Inc. v. Ind. Elec. Workers Pension Tr. Fund IBEW, 95 A.3d 1264, 1273 (Del. 2014).

The plaintiff also may rely on hearsay, as long as it is sufficiently reliable.5 A stockholder,

however, cannot obtain books and records simply because the stockholder disagrees with

a board decision, even if the decision turned out poorly in hindsight. See, e.g., Okla.

Firefighters Pension & Ret. Sys. ex rel. Citigroup, Inc. v. Corbat, 2017 WL 6452240, at

*18 (Del. Ch. Dec. 18, 2017) (collecting authorities).

       Woods contends that that there is a credible basis to suspect wrongdoing because

the Company’s “investments have consistently underperformed key market indexes, while




       4
         Seinfeld, 909 A.2d at 123 (internal quotation marks omitted); accord Axcelis, 1
A.3d at 286–87 (“Such evidence need not prove that wrongdoing, in fact, occurred.”); Sec.
First, 687 A.2d at 565 (“The stockholder need not actually prove the wrongdoing itself by
a preponderance of the evidence.”); id. at 567 (“The actual wrongdoing itself need not be
proved in a Section 220 proceeding, however.”); Thomas & Betts, 681 A.2d at 1031
(“[Stockholders] are not required to prove by a preponderance of the evidence that waste
and [mis]management are actually occurring.”).
       5
       See Thomas & Betts, 681 A.2d at 1032–33; Marmon v. Arbinet-Thexchange, Inc.,
2004 WL 936512, at *4 (Del. Ch. Apr. 28, 2004); Skoglund v. Ormand Indus., Inc., 372
A.2d 204, 208–13 (Del. Ch. 1976).

                                              17
the Company has steadfastly refused to provide information about the compensation that

the Company has paid to its officers, employees and other advisors charged with managing

those assets, let alone the Board’s process in approving that compensation.” Dkt. 13 at 29.

Standing alone, it is unlikely that this justification would have been sufficient to establish

a credible basis to suspect wrongdoing sufficient to conduct an inspection. The Company’s

poor performance, without more, has not been sufficiently protracted or extreme to draw

an inference of wrongdoing.

       During this litigation, however, the Company took a position that bolstered Woods’

investigative purpose. In its answer to the complaint, the Company asserted as an

affirmative defense that Woods’ complaint “should be dismissed as moot because Sahara

is a non-operating holding company that lacks many of the ‘books and records’ sought by

Plaintiff.” Dkt. 7 at 19. When Woods sought to understand this affirmative defense, the

Company maintained that its books and records were held by SMCO, not the Company.

The Company further claimed that the Company had no right, contractual or otherwise, to

access books and records held by SMCO. See Dkt. 10 at 3.

       Woods pressed forward with the litigation, hoping to obtain whatever responsive

books and records that the Company had. The Company then raised its “mootness” defense

with this court, arguing that “SMCO -- not [the Company] -- makes the investment

management decisions for [Sahara Investments]” and that “SMCO also hires all personnel

responsible for operating the investment business.” Dkt. 10 at 23 (emphasis in original).

The Company represented that it had no control over SMCO and no ability to obtain



                                             18
documents. See id. at 5. At trial, the Company reiterated that it might not have any

documents. Tr. 9697, 123.

       By taking this position, the Company sought to gain a short-term tactical advantage

in the Section 220 action. But pursuing this strategy gave rise to two bases to suspect

possible wrongdoing.

       First, the Company’s position facially conflicted with the representations that it

made to its stockholders in connection with the reorganization that resulted in the creation

of SMCO. When soliciting stockholder approval, the Company represented that the

reorganization would not have any effect on the ability of stockholders to obtain

information from the Company. See Part II.B.3, infra. The contrast between the Company’s

current position and its representations to stockholders provides a credible basis to suspect

that the Company’s directors and officers have engaged in wrongdoing by failing to

manage the Company in the manner that they committed that they would.

       Second, by representing that the Company did not have any responsive books and

records, the Company created a credible basis to suspect that the Company’s directors have

abdicated their statutory responsibilities. If the Company’s board of directors relied on

SMCO, then the Company should have, at a minimum, books and records documenting the

board’s good faith reliance on and active oversight of SMCO. Presumably there would be

books and records showing how the Board ensured that SMCO managed the Company’s

assets responsibly, such as standards or policies that the board established for SMCO to

follow and a record of the board monitoring SMCO’s performance. Yet according to

Company counsel, the Company may not have any documents responsive to the Demand.
                                             19
       Directors of a Delaware corporation owe two fiduciary duties—care and loyalty.6

The duty of loyalty includes a requirement to act in good faith, which is “a subsidiary

element, i.e., a condition, of the fundamental duty of loyalty.” Stone, 911 A.2d at 370

(internal quotation marks omitted). The duty of loyalty and its subsidiary element of good

faith require that directors pursue the best interests of the corporation and its stockholders.

See In re Walt Disney Co. Deriv. Litig., 906 A.2d 27, 52–53 (Del. 2006); Gagliardi v.

TriFoods Int’l, Inc., 683 A.2d 1049, 1051 n.2 (Del. Ch. 1996). Directors must take active

steps to oversee the operations of the corporation and become informed about the risks

confronting the company. In the words of the seminal oversight case, directors must

“attempt in good faith to assure that a corporate information and reporting system, which

the board concludes is adequate, exists.” See In re Caremark Int’l Inc. Deriv. Litig., 698

A.2d 959, 970 (Del. Ch. 1996); accord Stone, 911 A.2d at 36465, 368–69.

       It is, of course, permissible for a board of directors to delegate management

responsibilities to officers, employees, and outside advisors. What the board invariably

retains—and must fulfill—is the obligation of oversight. It would be an exceptional board

of directors that could satisfy its duty of oversight without creating any books and

records—no minutes, no resolutions, no actions by written consent, no reports, no policies,



       6
         See, e.g., Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370 (Del.
2006); accord Mills Acq. Co. v. Macmillan, Inc., 559 A.2d 1261, 1280 (Del. 1989)
(“[D]irectors owe fiduciary duties of care and loyalty to the corporation and its
shareholders.”); Polk v. Good, 507 A.2d 531, 536 (Del. 1986) (“In performing their duties
the directors owe fundamental fiduciary duties of loyalty and care to the corporation and
its shareholders.”).

                                              20
no nothing. Yet that is what the Company claimed by arguing that this action was “moot”

because the Company did not have any responsive books and records.

       The Company’s own arguments thus established a credible basis to suspect

corporate wrongdoing. Woods has therefore established a proper purpose for an inspection.

              Communicating With Stockholders

       Woods’ remaining purpose is “to communicate with its fellow Company

stockholders on matters relating to their mutual interests as stockholders . . . .” JX 2 at ’199.

As framed in the Demand, this purpose only applied to Woods’ request for the “names and

addresses of Company stockholders.” Id. The Company produced a stock list in August

2019, rendering this issue moot. See Tr. 21.

       In her briefing, Woods sought to expand her communication purpose and rely on it

to obtain other books and records. She described her communication purpose as “directly

related to her valuation and investigation purposes.” Dkt. 13 at 27; see Tr. 33. She did not

say specifically what she wanted to tell other stockholders, explaining that whether she

wanted to communicate and what she would say would depend on “what is revealed

through her inspection.” See Dkt. 22 at 13.

       Under these circumstances, the proper analytical framework for analyzing the

Demand is through Woods’ valuation and investigation purposes. Woods seeks to value

the Trust’s shares and explore corporate wrongdoing, and if she learns anything significant,

then she may want to communicate with stockholders about it. It is perhaps possible that

there could be a case in which a communication purpose could support an independent

inspection, but this decision need not consider that issue.

                                               21
B.     The Scope Of The Inspection

       Because the plaintiffs have met the test for an inspection, this court must determine

its scope. Sec. First, 687 A.2d at 569. The production of records in response to a Section

220 demand is not the equivalent of discovery in a plenary action. Id. The Section 220

plaintiff must establish “that each category of the books and records requested is essential

and sufficient to [its] stated purpose.” Thomas & Betts, 681 A.2d at 1035. “[T]he court

must give the petitioner everything that is ‘essential,’ but stop at what is ‘sufficient.’”

Palantir, 203 A.3d at 752 (internal quotation marks omitted). At bottom, the plaintiff

should receive “access to all of the documents in the corporation’s possession, custody or

control, that are necessary to satisfy [the plaintiff’s] proper purpose.” Saito v. McKesson

HBOC, Inc., 806 A.2d 113, 114–15 (Del. 2002).

       When tailoring the production order, the court must balance the interests of the

stockholder and the corporation. See Sec. First, 687 A.2d at 569. When “a plaintiff has

shown evidence of wide-ranging mismanagement or waste, a more wide-ranging

inspection may be justified.” Freund v. Lucent Techs., Inc., 2003 WL 139766, at *5 (Del.

Ch. Jan. 9, 2003); accord Skoglund, 372 A.2d at 211. “[W]here a § 220 claim is based on

alleged corporate wrongdoing, and assuming the allegation is meritorious, the stockholder

should be given enough information to effectively address the problem, either through

derivative litigation or through direct contact with the corporation’s directors and/or

stockholders.” Saito, 806 A.2d at 114–15. “The source of the documents and the manner

in which they were obtained by the corporation have little or no bearing on a stockholder’s



                                            22
inspection rights. The issue is whether the documents are necessary and essential to satisfy

the stockholder’s proper purpose.” Id. at 118.

       The starting point (and often the ending point) for an adequate inspection will be

board-level documents that formally evidence the directors’ deliberations and decisions

and comprise the materials that the directors formally received and considered (the “Formal

Board Materials”).7 A corporation should be able to collect and provide its Formal Board

Materials promptly and with minimal burden. In many organizations, the corporate

secretary maintains a central file for each board meeting in either paper or electronic form

that contains the minutes and other Formal Board Materials for that meeting.8



       7
         See Cook v. Hewlett-Packard, 2014 WL 311111, at *4 (Del. Ch. Jan. 30, 2014)
(limiting inspection to “board-level” documents relating to an acquisition and subsequent
problems with the acquired company); Robotti & Co. v. Gulfport Energy Corp., 2007 WL
2019796, at *4 (Del. Ch. July 3, 2007) (permitting inspection of board minutes); Grimes v.
DSC Comms. Corp., 724 A.2d 561, 567 (Del. Ch. 1998) (“[T]he right to obtain corporate
records [to investigate demand refusal] focuses on the committee process itself and extends
at least to reports or minutes, reflecting the corporate action,” including “copies of the
Special Committee’s report, minutes of the meetings of the Special Committee and minutes
of any meeting of the board of directors relating to the creation or functioning of the Special
Committee, including any meeting of the board of directors at which the recommendation
of the Special Committee was considered or approved” (footnote and internal quotation
marks omitted)); see also Axcelis, 1 A.3d at 291 (observing that if a board declines to accept
a director resignation under a system of majority voting with a board-rejectable resignation,
then a stockholder can obtain through a Section 220 inspection “any documents and other
records upon which the board relied”).
       8
         See, e.g., 3 William B. Solomon & Michael A. Nemeroff, Practice Checklist,
Successful Partnering Between Inside & Outside Counsel § 46A:31 (2015) (“In connection
with the corporate secretary’s role as the company’s record keeper, the corporate secretary
often maintains the official minutes of the meetings of the board in a central location. . . .
The corporate secretary generally prepares board packages or gathers them from the
applicable members of management, reviews what is gathered to ensure it is narrowly

                                              23
       If the plaintiff makes a proper showing, an inspection may extend to informal

materials that evidence the directors’ deliberations, the information that they received, and

the decisions they reached (“Informal Board Materials”). Informal Board Materials

generally will include communications between directors and the corporation’s officers

and senior employees, such as information distributed to the directors outside of formal

channels, in between formal meetings, or in connection with other types of board

gatherings. Informal Board Materials also may include emails and other types of

communication sent among the directors themselves, even if the directors used non-

corporate accounts. See Palantir, 203 A.3d at 742, 753; Amalgamated Bank v. Yahoo! Inc.,

132 A.3d 752, 793 (Del. Ch. 2016), abrogated on other grounds by Tiger v. Boast Apparel,

Inc., 214 A.3d 933 (Del. 2019). In an appropriate case, an inspection may extend further to

encompass communications and materials that were only shared among or reviewed by

officers and employees (“Officer-Level Materials”). See Wal-Mart, 95 A.3d at 1273

(affirming order requiring production of Officer-Level Materials); see also Beam ex rel.

Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1056 (Del. 2004)

(explaining that Officer-Level Materials can be necessary to understand how “directors




tailored to the board’s purposes and disseminates the materials necessary for the board
members to review in advance of each meeting of the board.”); Soc’y of Corp. Sec’ys. &
Gov’ce Prof’ls, Corporation Minutes: A Publication for the Corporate Secretary 23–24
(Feb. 2014) (“Corporate secretaries may also maintain separate meeting files for each board
and committee meeting which includes the material related to the meeting and materials
referenced in the minutes. . . . Companies have also started storing these materials
electronically. . . .”).

                                             24
handled [management] proposals or conduct in various contexts,” which could reveal

patterns of boardroom behavior).

              The Categories Of Books And Records

       Whether a stockholder is entitled to a particular category of documents “is fact

specific and will necessarily depend on the context in which the shareholder’s inspection

demand arises.” Wal-Mart, 95 A.3d at 1271 (internal quotation marks omitted). The

Demand sought twelve categories of books and records from the Company. The first two

requests sought:

              (a)    A copy of the current stock ledger and a current list of all
       Company record and beneficial stockholders, as well as any information
       regarding the mailing addresses, telephone numbers and email addresses of
       any of the record or beneficial stockholders; [and]

              (b)   A correct and complete copy of the bylaws of the Company,
       including any amendments thereto.

These requests were rendered moot when the Company produced its stock list and bylaws.

See Tr. 21.

       The remaining ten requests can be grouped into four broad categories:

      requests seeking financial information about the Company (requests (f), (g), and
       (j));

      requests seeking information about the Company’s investment strategies (requests
       (c), (d), (e), and (h));

      requests seeking information about compensation paid by the Company to its
       directors, officers, and employees, as well as any interested-party transactions




                                           25
       between the Company and any directors, officers, employees, or stockholders of the
       Company (request (i) and (l)); and

      requests seeking information about compensation and fees paid by the Company to
       its advisors (request (k)).

The specific requests are reproduced below.

                     Financial Information

       Requests (f), (g), and (j) seek financial information about the Company, including

its financial reports, business plans, valuations, budgets, financial guidance, forecasts, and

projections. Request (f) seeks “[a]ll financial reports or summaries of the Company that

were provided to the Board or any committee thereof from January 1, 2015 to present.”

JX 2 at ’199. It thus seeks Formal Board Materials that speak to the Demand’s valuation

purpose. This request falls squarely within the heart of Section 220 and is granted.

       Request (g) seeks “[m]onthly, quarterly or other periodic financial reports or

summaries of the Company generated by management from January 1, 2015 to present.”

Id. It thus seeks Officer-Level Materials. Woods did not distinguish between requests (f)

and (g), simply asserting that both “on their face are necessary and essential to Plaintiff’s

purpose of valuing the Trust’s shares.” Dkt. 13 at 31. Woods has not shown a need to go

beyond Formal Board Materials. If she receives Formal Board Materials and determines

that they are inadequate for her purpose, then she may renew her request for Officer-Level

Materials.

       Request (j) seeks “[d]ocuments, correspondence, reports or drafts thereof

concerning any investment decision, business plan, valuation, budget, financial guidance,

forecast or projections concerning the Company from January 1, 2015 to present.” JX 2 at

                                             26
’199. The request does not distinguish among Formal Board Materials, Informal Board

Materials, or Officer-Level Materials. The detailed nature of the request suggests that it

seeks all three.

       As framed, request (j) is overly broad. In the abstract, “[t]he importance of forecasts

and projections to valuation of a company is so basic that it does not require citation.”

Quantum Tech., 2014 WL 2156622, at *12 (Del. Ch. May 14, 2014). Woods is therefore

entitled to inspect Formal Board Materials falling into this category. Woods has not proven

that Informal Board Materials or Officer-Level Materials concerning financial guidance,

forecasts, or projections are necessary and essential to her valuation purpose, and thus she

is not entitled to those materials. If she receives Formal Board Materials and determines

that they are inadequate for her purpose, then she may renew her request for Informal Board

Materials and Officer-Level Materials.

                     Investment Strategies

       According to Woods, requests (c), (d), (e), and (h) seek information about the

Company’s investment strategies. Requests (c), (d), and (e) are actually much broader.

They seek

              (c)   All minutes of meetings of the Company’s Board of Directors
       (the “Board”) or any committee thereof, including any attachments thereto,
       from January 1, 2015 to present;

              (d)   All presentations, agendas, reports or other materials provided
       to the Board or any committee thereof in preparation for, or review at, any
       meetings from January 1, 2015 to present; [and]

              (e)    All notes taken at any meetings of the Board or any committee
       thereof from January 1, 2015 to present.


                                             27
JX 2 at ’198–99. These requests thus seek all of the Company’s Formal Board Materials

from January 1, 2015, to the present, plus Informal Board Materials in the form of notes.

       Request (h) seeks a subset of the foregoing materials. It asks for

       [a]ll materials created for or provided to the Board or any committee thereof
       from January 1, 2015 to present concerning the Company’s investment
       strategies, any actual or proposed changes to the mix or types of investments
       made by the Company; returns from any investments; liquidity
       considerations; or tax consequences of investments for the Company or its
       stockholders.

Id. at ’199. Request (h) thus seeks Formal Board Materials relating to the Company’s

investment strategies, investment holdings, and related issues.

       The blanket request to inspect all of a Company’s Formal Board Materials, plus

notes of all meetings, is not sufficiently targeted. Request (h) specifically requests Formal

Board Materials concerning the Company’s investment strategy and investments, which is

a core area of focus for the Demand. Books and records responsive to this request appear

sufficient for Woods’ purpose. The Company shall produce materials responsive to

Request (h). As to matters falling within the scope of Request (h), the Company shall

produce the types of materials called for by Requests (c), (d), and (e). The Company need

not produce materials that otherwise would be called for by Requests (c), (d), and (e), but

which do not relate to the topics covered in Request (h).

                     Insider Compensation And Interested-Party Transactions

       Requests (i) and (l) seek information about the compensation and other benefits

received by the humans who control the Company. Request (i) focuses on compensation.

Request (l) focuses on interested-party transactions.


                                             28
       Request (i) asks for

       [a]ll materials created for or provided to the Board or any committee thereof
       from January 1, 2015 to present concerning compensation or remuneration
       for directors, officers, managers or employees of the Company, including
       documents sufficient to identify the total amount of compensation actually
       paid or to be paid to any such director or officer in 2015, 2016, 2017, 2018
       and 2019, and any employment or consulting agreement executed in
       connection therewith.

JX 2 at ’199. The request thus seeks only Formal Board Materials. The Company already

has produced information about its director compensation, so the request only pertains to

Formal Board Materials relating to officer, manager, and employee compensation.

       A request that seeks information about the compensation of every employee in the

Company is likely to be excessive. Because the request is limited to Formal Board

Materials, it is likely only to cover senior officers and employees whose compensation is

significant enough to warrant board consideration or approval.

       Request (l) seeks

       [d]ocuments, correspondence, reports or drafts thereof concerning any
       “interested-party transactions,” including any transactions, contracts,
       agreements or arrangements between the Company, on the one hand, and any
       director, officer, employee or stockholder of the Company or any of their
       immediate family members, associates or affiliated entities, on the other
       hand.

Id. Request (l) is not limited to Formal Board Materials. By its terms, it also seeks Informal

Board Materials, Officer-Level Materials, or some combination of the three.

       Woods is entitled to information on both topics, which are necessary and essential

to Woods’ valuation purpose. A valuation professional can use this information to make

normalizing adjustments to the extent necessary when valuing the firm. See, e.g., Zutrau v.


                                             29
Jansing, 2014 WL 3772859, at *39 (Del. Ch. July 31, 2014); Reis v. Hazelett Strip-Casting

Corp., 28 A.3d 442, 470-73 (Del. Ch. 2011); In re Radiology Assocs., Inc., 611 A.2d 485,

490-91 (Del. Ch. 1991).

       More fundamentally, how directors and senior officers are compensated and

whether they are the beneficiaries of any related-party transactions are basic facts that

stockholders are entitled to know. Section 220(b) defines a proper purpose as any purpose

reasonably related to the stockholder’s interest as a stockholder. Some information is so

foundational that a desire to have that information is itself a proper purpose.

       A stockholder should be entitled to obtain a general description of the company’s

business, the identities of its directors and senior officers, and basic information about how

they are compensated. See KT4 P’rs LLC v. Palantir Techs., Inc., 2018 WL 1023155, at

*18 (Del. Ch. Feb. 22, 2018) (noting that stockholders “deserve basic information about

their investments” including “the identities of directors and officers and their dates of

service” and “books and records relating to [the company’s] annual stockholder

meetings”), rev’d in part, aff’d in relevant part, 203 A.3d 738 (Del. 2019). Directors and

officers are fiduciaries who have a duty to act loyally, in good faith, with due care to

maximize the long-term value of the corporation for the benefit of its residual claimants.

The residual claimants are entitled to know how their fiduciaries are taking money out of

the corporation. A stockholder should not have to point to a valuation purpose or assert

suspicions about corporate wrongdoing to be able to learn how much money the directors

and senior officers are receiving.



                                             30
       For a public company, the federal securities laws mandate that this information be

disclosed. See Regulation S-K, 17 C.F.R. § 229.401 (2020) (requiring disclosure of

information regarding directors, executive officers, and certain “significant employees”).

For a public company, that level of information is likely sufficient. See Seinfeld, 909 A.2d

at 120 (denying inspection for information going beyond publicly disclosed compensation

figures where stockholder did not have a credible basis to suspect possible wrongdoing).

When a company is privately held and does not provide disclosures on those subjects, a

Section 220 demand is the proper means of seeking the information.

       This decision is not suggesting that a stockholder should be entitled to receive

compensation information for every officer in the company. Particularly in a large

company, courts will need to draw a reasonable line. Analogies to other sources of

authority may prove helpful, such as the federal securities laws, Section 3114(b) of Title

10, or the 2020 amendments to Section 145(e).

       In this case, it is not necessary to draw fine lines. The Company is a small, privately

held corporation. It has a limited number of directors. It has a limited number of senior

officers. Before the Trust began its efforts to obtain books and records, the limited

information that the Company provided did not make clear who the Company’s directors

and officers were. The annual report that the Company provided each year presented a joint

picture of the Company and SMCO. The report identified directors and officers without

designating who served which entity. See, e.g., JX 16 at ’286; JX 22 at ’494; JX 25 at ’437.

In response to Woods’ requests, the Company provided information about its directors, but

declined to provide information about its officers. JX 6 at ’17980.
                                             31
       The Trust is entitled to know (i) who the Company’s senior officers are, (ii) how

much compensation they receive, and (iii) whether the Company has entered into related-

party transactions with any officers or directors. The Trust’s desire to know this

information is itself a proper purpose.

       The Company argued in its briefing that Woods did not need any information about

interested transactions because of the information that the Company provided in its annual

reports from 2016 and 2017. According to the Company,

       Under GAAP, self-dealing transactions, if material, are audited and disclosed
       in the financial statements. Here, had the companies’ independent auditor,
       KPMG, uncovered material self-dealing transactions during its annual audits,
       the auditors would have either disclosed the discrepancies in their report or
       refused to certify the financial statements. No self-dealing transactions were
       ever reported by KPMG. Ms. Woods certainly does not allege that KPMG’s
       audit reports are inaccurate, incomplete or compromised.

Dkt. 14 at 11 n.7. A corporation cannot strip its stockholders of their information rights by

pointing to its accountant, nor does the definition of materiality under GAAP establish the

standard for self-dealing under Delaware law. Woods is entitled to know whether the

Company’s fiduciaries have entered into related-party transactions with the Company and

to obtain books and records related to those transactions.

       Woods only seeks Formal Board Materials relating to compensation. She seeks

more extensive information about related-party transactions, including Informal Board

Materials and Officer-Level Materials. In the first instance, Woods may inspect Formal

Board Materials about related-party transactions. If she determines that the Formal Board

Materials are inadequate for her purpose, then she may renew her request for Informal

Board Materials and Officer-Level Materials.

                                             32
                        Advisor Compensation

       Request (k) seeks information about compensation paid by the Company to its

advisors. It asks for

       [d]ocuments, correspondence, reports or drafts thereof concerning any
       payments made to any advisors (including legal, financial or investment
       advisors), consultants or agents engaged by the Company from January 1,
       2015 to present, including documents sufficient to identify the total amount
       of payments made to any such advisor, consultant or agent in 2015, 2016,
       2017, 2018 and 2019, and any engagement letters executed in connection
       therewith.

JX 3 at ’199. It thus seeks Formal Board Materials, Informal Board Materials, and Officer-

Level Materials, although it indicates that Woods will be satisfied with information

“sufficient to identify the total amount of payments made to such advisor . . . .”

       In its full flower, this request is overly broad. The decision to engage consultants or

advisors is ordinarily entrusted to the business judgment of the Board. See generally Brehm

v. Eisner, 746 A.2d 244, 261 (Del. 2000). A request for all documents concerning any

payment made to any advisor is more akin to discovery in plenary litigation than a Section

220 request.

       Woods’ “sufficient to show” formulation, however, is adequately tailored.

Information sufficient to show the total amount of payments made annually to each advisor,

consultant, or agent will enable Woods or her valuation professional to make normalizing

adjustments, if warranted, to the Company’s expenses when valuing the firm. The level of

fees may also support a concern about corporate wrongdoing if it appears that the Company

is paying twice, once for internal management and once for external management.



                                             33
              The Covered Period

       For nine of the ten requests, Woods sought documents from January 1, 2015, to the

present. For the request about interested transactions, Woods did not specify a time period.

       Valuations are often based on historical trends, and a five-year period is common.

See, e.g., Dobler v. Montgomery Cellular Hldg. Co., 2001 WL 1334182, at *5–6 (Del. Ch.

Oct. 19, 2001) (ordering production of documents related to valuation purpose for five-

year period); Carroll v. CM&M Gp., Inc., 1981 WL 7626, at *5 (Del. Ch. Sept. 24, 1981)

(ordering inspection of, among other things, complete audited and financial statements for

a five-year period), aff’d, 453 A.2d 788 (Del. 1982). For the requests supported by a

valuation purpose, this time period makes sense. For other requests, five years is a

reasonable amount of time. Given the nature of the requests and the Company’s business,

the burden on the Company is likely to be low.

              The Entities That Will Be Directed To Provide Books And Records

       The final question is whether production is limited to the Company or whether it

will extend to other entities. “The rights of shareholders secured by § 220 cannot be

defeated simply by having another entity hold the records relating to [the corporation]

which [it] ordinarily would have.” Dobler, 2001 WL 1334182, at *10.

       As a result of the reorganization from 2001, the Company owns a 99% member

interest in Sahara Investments. The Company’s “sister company,” SMCO, owns the other

1% and manages Sahara Investments. JX 23; JX 24 at ’586; Tr. 96–97.




                                            34
       When the Company engaged in the reorganization, it solicited approval from its

stockholders. JX 23. The memorandum distributed to stockholders contained the following

representations:

      The reorganization “will not cause any change in the information available to
       stockholders.” Id. at ’580.

      “Although the [reorganization] adds certain complexities to [the Company’s] legal
       structure, it will have no impact on individual stockholders other than the economic
       benefits and tax savings” discussed in the memorandum. Id. at ’581.

Despite telling its stockholders that the reorganization would “not cause any change in the

information available to stockholders,” the Company is now telling Woods that the

reorganization had precisely that effect. Throughout this litigation, the Company has

maintained that because SMCO has the documents that Woods wants to obtain, the

Company cannot produce them. See Dkt. 7 at 19. And despite telling stockholders that the

reorganization would “have no impact on individual stockholders other than economic

benefits and tax savings,” the Company is now maintaining that the reorganization cut off

the stockholders’ ability to obtain books and records about the Company’s oversight of its

investments.

       The Company is required to provide Woods with “access to all of the documents in

the corporation’s possession, custody or control, that are necessary to satisfy [the

plaintiff’s] proper purpose.” Saito, 806 A.2d at 114–15. The record establishes that the

humans who control the Company have control over the books and records necessary to

respond to Woods’ request. The same individuals sit on the board of directors for both the

Company and SMCO. JX 19 at ’461; JX 20 at ’462; JX 21 at ’477. The companies share


                                            35
office space, and the companies’ officers and employees use the same “@saharaent.com”

domain name for their email addresses. JX 16 at ’286. The Company provides its

stockholders with consolidated financial information on behalf of both companies. Its

financial reports state, “Although technically two separate companies, Sahara Enterprises,

Inc. and SMCO, Inc. are audited and reported annually on a combined basis.” JX 9 at ’002.

The Company also has responded to requests for information from stockholders with

information about both companies in a single communication.9 Recognizing this reality,

the Company represented at trial that it would not “hide documents” based on “the labels

on the filing cabinets.” Tr. 123.

       Directing the Company to produce documents that the humans who control it can

access whenever they wish in the ordinary course of business does not involve any type of

veil piercing, nor does it ignore the separate existence of these entities. It rather recognizes

that the books and records nominally held by SMCO or Sahara Investments are within the

Company’s “possession, custody or control.” A corporation is a juridical entity that only

can act through human representatives. See, e.g., Carden v. Arkoma Assocs., 494 U.S. 185,

201 (1990); State v. Colbert, 1987 WL 26917, at *2 (Del. Nov. 23, 1987); Clifton v. State,




       9
        E.g., JX 10 (“I have gathered some information regarding Avery’s basis in her
shares of Sahara Enterprises, Inc. and SMCO, Inc. The information is within two
documents: ‘Avery Stock Basis Info.xlsx’ and ‘SMCO Basis letter.pdf’.”); JX 11
(providing certificates of incorporation, bylaws, and stockholder records for the Company
and SMCO); JX 12 (providing records for the Company and SMCO); JX 13 (providing an
“estimate of the unaudited and undiscounted net asset value per share of [the Company]
and SMCO, Inc.”).

                                              36
145 A.2d 392, 393 (Del. 1958). If the entity’s human representatives can access books and

records in the ordinary course of business whenever they wish to do so for their own

purposes, then they equally can be compelled to do so by court order. When responding to

the Demand, the Company shall also produce any documents nominally held by SMCO or

Sahara Investments that the human controllers of the Company (its directors and senior

officers) can access in the ordinary course of business.

                                  III.      CONCLUSION

       Woods is granted an inspection of books and records as set forth in this decision.

The parties shall agree upon and submit a final order that has been approved as to form. If

there are other issues that the court needs to address to bring this matter to a conclusion at

the trial level, then the parties shall submit a joint letter within ten days that identifies those

issues and recommends a path for resolving them.




                                                37